Exhibit 10.11

 

RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:

 

Debe Thomas
Bryan Cave LLP
1700 Lincoln St., Suite 4100
Denver, CO  80203

 

ROYALTY AGREEMENT AND OPTION

 

(Apache County Land & Ranch)

 

THIS ROYALTY AGREEMENT AND OPTION (“Royalty Agreement”), dated as of April 29,
2014, is made by and between Apache County Land & Ranch, LLC, a Nevada limited
liability company (the “Company”), and Grandhaven Energy, LLC, a Wisconsin
limited liability company (“Grandhaven”) (sometimes referred to collectively, as
the “Parties,” and individually, as a “Party”) with reference to the following
facts and intentions:

 

RECITALS

 

A.                                    The Company is a wholly-owned subsidiary
of Prospect Global Resources, Inc., a Delaware corporation (“Prospect”);

 

B.                                    The Company owns the land and other real
property interests that are described on the attached Exhibit “A;”

 

C.                                    Effective as of November 22, 2011,
Prospect and Grandhaven entered into that certain Potash Royalty Purchase and
Sale Agreement (the “Purchase Agreement”) whereby Prospect agreed to sell, and
Grandhaven agreed to purchase, certain royalties and overriding royalties (the
“Royalty Interest”) in the land and other real property interests described on
Exhibit “A” and other lands and real property interests owned by American West
Potash, LLC, a Delaware limited liability company and wholly-owned subsidiary of
Prospect (“AWP”), including lands owned by the State of Arizona for which AWP
holds potash exploration permits (“State Lands”);

 

D.                                    Prospect and certain of its affiliates,
including the Company, AWP and The Karlsson Group, Inc., an Arizona corporation
(“Karlsson Group”), are parties to a Membership Interest Purchase Agreement
dated as of May 30, 2012 and related security instruments, including a deed of
trust, security agreements, and pledge agreements dated as of August 1, 2012, as
amended and extended (the “Karlsson Group Transaction”);

 

E.                                     At various times since execution of the
Purchase Agreement, Prospect, AWP and the Company have requested that Grandhaven
defer or extend the closing under the Purchase Agreement in order to accommodate
certain amendments and extensions of the Karlsson Group

 

1

--------------------------------------------------------------------------------


 

Transaction.  Grandhaven gave notice of the closing under the Purchase Agreement
on February 7, 2014.  The closing was to occur within two business days after
the notice under the Purchase Agreement, but has not yet occurred, despite such
notice.  The deferrals and extensions of the closing have benefitted Prospect,
AWP and the Company;

 

F.                                      AWP has not yet received any state
potash leases on the State Lands, and Grandhaven has elected to receive an
additional 1.1% royalty interest and overriding royalty interest (for a total of
2.10%) in the land and other real property interests described on Part I of
Exhibit “A” in substitution for its Royalty Interests in the State Lands, as
provided in the Purchase Agreement, with an option as described in Section 3.e
below to later exchange some or all of such substitute interests for interests
acquired by the Company or its Affiliates (as defined below) after the date of
this Royalty Agreement;

 

G.                                    The Company, AWP and Prospect have
requested that Grandhaven elect to receive its Royalty Interest and substitute
royalty interests and overriding royalty interests in the same form as the
royalty interests to be received by Karlsson Group under the Karlsson Group
Transaction, including by receiving royalty interests and overriding royalty
interests in the Company’s lands and other real property interests described on
the attached Exhibit “A;”

 

H.                                   On                           , 2014, the
Parties and AWP entered into a Closing Agreement (the “Closing Agreement”)
providing additional terms for the closing under the Purchase and Sale
Agreement, including the substitution of royalty interests described above;

 

I.                                        Upon the terms and conditions set
forth in this Royalty Agreement, the parties intend to hereby to further amend
the Purchase Agreement, to cause the obligation to pay the Royalty to be
recorded or filed in the public records as a Royalty Agreement, and from and
after the Effective Date (as defined below) to cause the Royalty Interests
purchased by Grandhaven  under the Purchase Agreement to be paid in the form of
the Royalty described below from the Apache Lands (as described below).

 

J.                                        The Parties intend that this Royalty
Agreement shall only become effective when it is recorded in the official
records of Apache County, Arizona (the “Effective Date”), which shall not occur
until the earlier of (1) the date of repayment of the Senior First Priority
Secured Promissory Note, dated as of August 1, 2012 (“Note”), from Prospect to
Karlsson Group; and (2) June 30, 2014.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto hereby agree as follows:

 

AGREEMENT

 

1.                                      Recitals Incorporated.  The foregoing
Recitals are incorporated herein by reference.

 

2

--------------------------------------------------------------------------------


 

2.                                      Definitions.

 

a.                                      “Affiliates” shall mean collectively
(i) Prospect, AWP and Prospect Global Resources, Inc., a Nevada corporation;
(ii) any other person or entity that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Company or any of the foregoing Affiliates; (iii) any joint venture to which the
Company or any of the foregoing Affiliates is a party; and (iv) any successor or
assign of the Company or any of the foregoing Affiliates, but as to clauses
(iii) and (iv) solely to the extent that such joint venture, successor or assign
acquires the interests of the Company or any of the other foregoing Affiliates
in the Authorized Minerals.  The term “control” (including the terms “controlled
by” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a person or entity, whether through the ownership of voting
securities, by contract or otherwise.

 

b.                                      “Authorized Minerals” shall mean all
potash and rock salt naturally occurring within potash deposits which is known
to exist or which is hereafter discovered to exist in and under the Apache Lands
(defined below) and is extracted, mined, processed or produced by underground
mining, solution mining or other mining methods and sold from the lands and real
property interests that are more particularly described as the Apache Lands,
whether now existing or hereafter developed or invented, and with respect to
Exchanged Royalty Interests (as defined in Section 3.e below) shall include
without limitation any and all such minerals that are mined, extracted,
processed or produced and sold from or as a result of any permit, lease or
mineral lease issued in favor of the Company or any of its Affiliates by the
Arizona State Land Department or by any other landowner.

 

c.                                       “Apache Lands” means the land and other
real property interests legally described on Parts I and II of Exhibit “A”
attached hereto, as such Apache Lands may be modified pursuant to the provisions
of Section 3.e below.

 

d.                                      “Gross Sales” shall mean a sum
calculated based on tons of Authorized Minerals actually sold during a calendar
quarter at the actual average quarterly per ton sales price received by the
Company during such calendar quarter on a weighted basis, whether such sales are
made pursuant to purchase orders, off-take agreements or otherwise.  In the case
of sales of Authorized Minerals sold under non-arm’s length contracts, “Gross
Sales” shall mean the fair market value of such Authorized Minerals without
deduction for any costs, expenses, liabilities or obligations paid or incurred
by the Company other than transportation from the point of shipment to market at
the mine (but not intra-mine transportation costs).  In the event of a sale made
pursuant to a long-term contract where a deposit is made, such deposit shall be
treated as a Gross Sale.

 

e.                                       “Potash Sharing Agreement” means that
certain Potash Sharing Agreement dated as of July 27, 2011, among the Company,
James Marlin Gale, Evelyn W. Lucking, David Glen Spurlock, Ransom Theodore
Spurlock, Robert H.W.W. Spurlock, Vincent Pride Spurlock, Nancy Elizabeth Winn
(collectively, the “SL Group”), American General Life Insurance Company, a Texas
corporation (“AIG”) and Pap and Pop Family Ltd., a Texas limited partnership,
and 3MKJ LP, a Texas limited partnership (collectively, the “Hortenstine
Group”).

 

3

--------------------------------------------------------------------------------


 

3.                                      Grant of Royalty.

 

a.                                      In accordance with the terms and
conditions of the Purchase Agreement as amended the Closing Agreement and this
Royalty Agreement the Company has granted, sold and conveyed and by these
presents does grant, sell and convey unto Grandhaven the following royalties and
overriding royalties (collectively the “Royalties”) (i) an undivided two and one
tenths percent (2.10%) of one hundred percent (100%) of the Gross Sales of all
Authorized Minerals saved, produced and sold by the Company from that portion of
the Apache Lands described in Part I of Exhibit “A,” plus (ii) an undivided one
percent (1.00%) of one hundred percent (100%) of the Gross Sales of all
Authorized Minerals saved, produced and sold by the Company from that portion of
the Apache Lands described in Part II of Exhibit “A,” plus (iii) an amount equal
to ten percent (10%) of all amounts received by the Company from HNZ Potash,
LLC, a Delaware limited liability company (“HNZ”) pursuant to the Agreement
dated April 23, 2012 by and between HNZ and AWP (the “HNZ Royalties”), a
memorandum of which is recorded as document #2012-002323 of the records of
Apache County, Arizona.

 

b.                                      Any Royalty that becomes payable
pursuant to this Royalty Agreement shall be pari passu with payment of the
following obligations: a royalty of not more than 1% of the Company’s Gross
Sales of Authorized Minerals to Buffalo Management LLC, a royalty of not more
than 3% of the Company’s Gross Sales of Authorized Minerals to Karlsson Group
(the “Karlsson Royalty”), and the Company’s obligations to the SL Group, AIG and
the Hortenstine Group under the Potash Sharing Agreement (collectively, the
“Other Royalty Holders”).

 

c.                                       The Royalty shall be calculated
quarterly as of the last day of March, June, September and December; provided,
however, that a Royalty, if any, paid upon written off receivables shall be
credited to the next calendar quarter.  Royalty payments for each preceding
calendar quarter shall be paid in arrears within forty-five (45) days of the end
of each of June, September, and December and within ninety (90) days of the end
of each March, by the Company to Grandhaven.

 

d.                                      The Royalty shall be paid in U.S.
dollars, without demand, notice, setoff or reduction, by wire transfer in good
and immediately available U.S. funds to such account or accounts as the
Grandhaven may from time to time designate in writing.

 

e.                                       The Company may, in the good faith
exercise of its reasonable discretion, modify and amend its existing leases
applicable to the Apache Lands and release portions of the Apache Lands (the
“Released Areas”) from such leases and/or replace such Released Areas with other
real property owned by the applicable lessors (the “Replacement Areas”) on which
the Company will in the immediate future conduct mining of Authorized Minerals
and in connection therewith shall add any such Replacement Areas to the Apache
Lands and remove any such Released Areas from the Apache Lands; provided that no
such amendment or modification shall reduce, diminish or otherwise adversely
affect Grandhaven’s Royalty without Grandhaven’s prior written consent, which
may be withheld by Grandhaven in its sole and absolute discretion.  The Company
hereby grants to Grandhaven, its successors and assigns, for a period of 20
years after the date of this Royalty Agreement (the “Option Period”), the
irrevocable right and option to exchange up to 1.1% of the Royalty granted under
Section 3.a(i) for an equal percentage of Gross Sales of all Authorized Minerals
sold by the Company from any lands or other real

 

4

--------------------------------------------------------------------------------


 

property interests hereafter acquired by the Company or its Affiliates (whether
owned, or leased or held pursuant to any other agreement), and are located in
any lands that are not described in Part I of Exhibit “A” and are located within
the townships described in Exhibit “B” hereto (collectively, the “Additional
Lands”), which may include private, federal, tribal or Arizona state lands and
interests (the “Exchanged Royalty Interests”); provided, however, that
Grandhaven’s royalty from the Exchanged Royalty Interests shall not have
priority over and shall be paid only in pari passu with payment of any Karlsson
Royalty from the Additional Lands;  that Grandhaven shall cooperate with the
Company and with Karlsson in order to effect that outcome; and that Karlsson
shall be a third party beneficiary of Grandhaven’s obligations in this
sentence.  Grandhaven shall have the right to select the percentage of such
Exchanged Royalty Interests, the lands in which such Exchanged Royalty Interests
are granted, and the percentage of the Royalty and the lands in Part I of
Exhibit “A” exchanged for such Exchanged Royalty Interests.  Grandhaven may
elect to receive one or more assignments and conveyances of Exchanged Royalty
Interests during the Option Period.  Within ten business days after any notice
by Grandhaven of such election, Grandhaven shall assign and convey to the
Company its interest in the Royalty Interests so exchanged, free and clear of
any lien or encumbrance arising by, through or under Grandhaven, and the Company
shall assign and convey to Grandhaven the Exchanged Royalty Interests on the
same terms and conditions of this Royalty Agreement free and clear of any lien
or encumbrance arising by, through or under Grandhaven (other than any royalty
interest of the Other Royalty Holders in such lands and interests as limited by
Section 3.b).  Without limiting the foregoing, if the Arizona State Land
Department refuses to consent to the assignment of any Royalty or requires any
reduction of or imposes any condition on the Royalty assignment as a condition
of approving an assignment of Royalty on State Lands or approving any royalty
reduction or other action with respect to lease or other agreement covering
State Lands, Grandhaven shall have the option to exchange the affected Royalty
for Exchanged Royalty Interests.

 

f.                                        Concurrently with each quarterly
payment, the Company shall cause to be provided to Grandhaven (i) a quarterly
statement setting forth for that quarter the finished tons of all Authorized
Minerals, the Company’s Gross Sales and the HNZ Royalties received by the
Company, (ii) the payments made to the Other Royalty Holders; and (iii) the
calculation of the Royalty payable to Grandhaven.

 

g.                                       In addition to the quarterly
statements, within ninety (90) days after the end of each March, the Company
shall provide an audited annual report of all of its operations consisting of a
summary of the preceding year’s activities with respect to the Apache Lands
insofar as those activities are relevant to the calculation of the Royalty.

 

h.                                      The following events shall be deemed to
be “Reportable Events:” (i) the acquisition of an interest in any land or other
real property interests by the Company or any of its Affiliates; (ii) the
release of any Released Areas and the acquisition of any Replacement Areas;
(iii) any modification to the Potash Sharing Agreement or any other lease,
license, permit or other agreement pertaining to Authorized Minerals, whether
now existing or hereafter acquired, whether in the name of the Company or any of
its Affiliates (collectively, the “Underlying Agreements”), and any material
notices (including claim of any default) given or received under any of the
Underlying Agreements; and (iv) any change of an operator that is engaged in
extracting, mining, processing or producing Authorized Minerals (an
“Operator”).  Within thirty

 

5

--------------------------------------------------------------------------------


 

(30) days after each Reportable Event the Company shall provide Grandhaven with
a reasonable written description of the event.

 

i.                                          Any Royalty payment that is not paid
when due shall accrue interest at an annual rate equal to the prime rate as
published in the Wall Street Journal plus 5%, compounded monthly, which shall be
payable on demand.

 

j.                                         Nothing herein shall be deemed to
create any ownership interest (other than the Royalty) of Grandhaven in the
Authorized Minerals or the Apache Lands or in any other real property owned,
leased, or otherwise subject to a license, permit or other agreement benefitting
the Company.

 

k.                                      The Company shall comply with all
obligations under the Underlying Agreement at all times in order to maintain the
Underlying Agreements in good standing and avoid any default thereunder,
including by timely performing all work required under the Underlying
Agreements, and timely paying all rental fees, advance royalty payments, royalty
payments, payments in lieu of work expenditures, and other payments required the
terms of the Underlying Agreements or by applicable law.

 

l.                                          If, by reason of failure to use best
mining practices or negligence on the part of the Company or another Operator,
Authorized Minerals are lost or wasted, or rendered economically unrecoverable,
the Company shall be obligated to pay Grandhaven the Royalty thereon to the same
extent as if such Authorized Minerals had been mined or processed utilizing best
mining practices, and settlement shall be made on the basis of independent
estimates obtained by the Company and approved by Grandhaven of the tonnage,
grade and recovery rate of Authorized Minerals so lost, wasted or rendered
economically unrecoverable

 

4.                                      Representations and Warranties.  The
Company hereby represents and warrants to Grandhaven that as of the date of this
Agreement (a) the Company is duly formed, validly existing and in good standing
and has all requisite power and authority to enter into and perform its
obligations under this Royalty Agreement; (b) the consummation of the
transactions contemplated by this Royalty Agreement will not violate nor be in
conflict with any provision of the Company’s certificate of formation, limited
liability company agreement, or any agreement or instrument, to which the
Company is a party or is bound, or any judgment, decree, order, writ,
injunction, statute, rule or regulation applicable to the Company; (c) the
execution, delivery and performance of this Royalty Agreement, and the
transactions contemplated hereby, have been duly and validly authorized by all
requisite action on the part of the Company; (d) neither the Company nor any of
its Affiliates except AWP owns any land, leasehold interest, license or permit
for the use of lands for the extracting, mining or processing of Authorized
Minerals; and (e) the Company is in compliance in all material respects with all
material requirements of applicable law.

 

5.                                      Books and Records/Inspection.  The
Company shall, and shall cause any Operator that enters into an agreement with
the Company or any of its Affiliates, to permit Grandhaven and any of its
authorized representatives, at Grandhaven’s cost and expense, to inspect the
Company’s and such Operator’s financial accounting records (including without
limitation, any records and data that are maintained electronically), and in
conjunction with such

 

6

--------------------------------------------------------------------------------


 

inspection to make copies and take extracts therefrom and to discuss with the
Company and such Operator the calculations of the Royalty and Gross Sales;
provided, however that such inspection shall take place at reasonable times
during normal business hours and not more often than once per calendar quarter. 
The Company shall cause that all of its books and records and those used by any
such Operator to calculate the Royalty and Gross Sales to be kept according to
the U.S. generally accepted accounting principles consistently applied.  In the
event that any Affiliate conducts mining operations on the Apache Lands to
extract, mine, process or produce and sell Authorized Minerals said Affiliate
shall also comply with the terms of this Section 5.  Grandhaven and its
representatives shall, at their sole risk and expense, upon reasonable advance
notice to the Company, have access during normal business hours once in each
calendar year (which limitation shall not apply if the Company is in default
hereunder or to access in connection with a prospective purchaser of
Grandhaven’s interest) to all operations conducted by or on behalf of the
Company on or related to the Apache Lands for the purposes of viewing or
inspecting the same, provided that Grandhaven and its representatives shall not
unreasonably interfere with such operations.

 

6.                                      Other Important Terms.

 

a.                                      Notices.  All notices, requests,
consents, claims, demands, waivers and other communications hereunder shall be
in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt); (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested); (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next business day if sent after normal business hours of the recipient or (d) on
the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid.  Such communications must be sent to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this
Section 6.a):

 

If to Grandhaven:

 

Grandhaven Energy, LLC

730 17th Street, Suite 800

Denver, Colorado 80202

Attention: Conway J. Schatz

Vice President

Facsimile: (303) 571-1221

Email: cjs@hexagoninc.com

 

 

 

with a copy, which shall not constitute notice, to:

 

Bryan Cave LLP

1700 Lincoln Street, Suite 4100

Denver, CO 80203

Facsimile 303-866-0200

Email: jim.cress@bryancave.com

Attention: Mr. Jim Cress

 

7

--------------------------------------------------------------------------------


 

If to the Company or Prospect:

 

Prospect Global Resources, Inc.

1621 18th Street, Suite 260

Denver, CO 80202

Facsimile: 720-294-0402

Email: DBarber@prospectGRI.com

Attention: Mr. Damon Barber

 

 

 

with a copy, which shall not constitute notice, to:

 

Eisner, Kahan & Gorry, P.C.

9601 Wilshire Boulevard, Suite 700

Beverly Hills, CA 90210

Facsimile: 310-855-3201

Email: meisner@eisnerlaw.com

Attention: Mr. Michael Eisner

 

b.                                      Construction; Representation by
Counsel.  The Parties acknowledge and agree that they have been represented and
advised by counsel in connection with the negotiation and preparation of this
Royalty Agreement, and this Royalty Agreement shall be deemed to have been
drafted jointly by the Parties, notwithstanding that one Party or the other may
have performed the actual drafting hereof.  This Royalty Agreement shall be
construed and interpreted in accordance with the plain meaning of its language,
and not for or against any Party, and as a whole, giving effect to all the
terms, conditions and provisions hereof.  Whenever the context may require, any
provisions used in this Royalty Agreement shall include the corresponding
masculine, feminine, or neuter forms.

 

c.                                       Headings.  The headings in this Royalty
Agreement are for reference only and shall not affect the interpretation of this
Royalty Agreement.

 

d.                                      Severability.  If any provision of this
Royalty Agreement is held invalid or unenforceable, such decision shall not
affect the validity or enforceability of any other provision of this Royalty
Agreement, all of which other provisions shall remain in full force and effect.

 

e.                                       Merger.  This Royalty Agreement amends
the Purchase Agreement and the Closing Agreement and except for the Purchase
Agreement and Closing Agreement contains the entire agreement between the
Parties with respect to the transactions contemplated hereby, and supersedes all
other prior negotiations, agreements, representations, warranties, commitments,
whether in writing or oral.  Except as otherwise provided in Section 3.e, this
Royalty Agreement may only be amended, modified or supplemented by an agreement
in writing signed by each Party hereto.  In the event of a conflict between the
terms and provisions of the Royalty Agreement and the terms and provisions of
the Original Agreement the First Amendment, and the Second Amendment the terms
and provisions of this Royalty Agreement shall govern.

 

f.                                        Successors and Assigns.  This Royalty
Agreement shall run with the land and be binding upon the successors and assigns
of the Company as owners of any of the land or real property interests described
as the Apache Lands or the Replacement Areas and any other

 

8

--------------------------------------------------------------------------------


 

lands or real property interests that become subject to this Royalty Agreement
pursuant to Section 3.e, and shall inure to the benefit of Grandhaven and its
successors and assigns.

 

g.                                       Waiver.  No waiver by any Party of any
of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by the Party so waiving.  No waiver by any Party shall
operate or be construed as a waiver in respect of any failure, breach or default
not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver.  No
failure to exercise, or delay in exercising, any right, remedy, power or
privilege arising from this Royalty Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

h.                                      Governing Law; Submission to
Jurisdiction; Attorneys’ Fees.  This Royalty Agreement shall be governed by and
construed in accordance with the internal laws of the State of Arizona without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Arizona or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than those of the State of Arizona.  The Parties
consent to the sole and exclusive jurisdiction and venue in the Federal or State
courts in Arizona, and agree that all disputes based on or arising out of this
Royalty Agreement shall only be submitted to and determined by said courts,
which shall have sole and exclusive jurisdiction.  In any dispute arising out of
or relating to this Agreement, the prevailing Party shall be entitled to recover
from the other Party court costs and reasonable attorneys’ fees.

 

i.                                          Counterparts.  This Royalty
Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement.

 

j.                                         Rule Against Perpetuities.  The
parties intend that any right, interest option or estate in property created
hereunder or pursuant hereto be construed as not subject to any common law or
statutory rule against perpetuities.  In the event that any common law or
statutory rule against perpetuities is held to apply to any such right,
interest, option or estate, notwithstanding any other provision of this Royalty
Agreement, if such right, interest, option or estate in property conveyed by
this Royalty Agreement does not vest upon the date hereof, such right, interest
or estate shall vest, if at all, within twenty-one years less 10 days after the
death of the last surviving descendant of Joseph P. Kennedy (the late father of
the former President of the United States), who is living on the earlier of the
date of this Royalty Agreement or the date this Royalty Agreement is first
executed by one of the parties hereto.  Notwithstanding the limitation in the
preceding sentence, the parties agree and intend that a court finding any common
law or statutory rule against perpetuities applicable shall reform such right,
interest, option or estate so that such right, interest, option or estate is
exercisable for the longest period permissible under such rule, including such
longer time as may be authorized by the Arizona Statutory Rule Against
Perpetuities, if by such reformation such right, interest, option or estate
would be exercisable for a period longer than that provided in the preceding
sentence.

 

k.                                      Further Assurances.  The Company hereby
covenants that from time to time it will execute upon request by Grandhaven
additional assignments and deeds necessary to

 

9

--------------------------------------------------------------------------------


 

properly convey, create and maintain the Royalty as to the entire Apache Lands,
including any lands and other real property interests acquired after the date of
this Royalty Agreement under any amendment, modification, substitution or
renewal of any Underlying Agreement covering the land and other real property
interests described on Parts I and II of Exhibit “A,” or any purchase or
exchange of such land and other real property interests, and any Exchanged
Royalty Interests or interests in Replacement Areas as described in Section 3.e.

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this Royalty
Agreement as of the date first set forth above.

 

 

THE COMPANY:

 

 

 

APACHE COUNTY LAND & RANCH, LLC

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Gregory Dangler

 

Name:

Gregory Dangler

 

Title

President

 

 

State of California

)

 

) SS.

County of Los Angeles

)

 

On                           , 2014 before me,
                                                                                                                             
personally appeared
                                                                                          
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

 

WITNESS my hand and official seal.

 

 

Signature

 

 

(Seal)

 

--------------------------------------------------------------------------------


 

 

GRANDHAVEN:

 

 

 

GRANDHAVEN ENERGY, LLC,

 

a Wisconsin limited liability company

 

 

 

 

 

 

 

By:

/s/ Conway J. Schatz

 

Name:

Conway J. Schatz

 

Title:

Vice President

 

 

State of Colorado

)

 

) SS.

City and County of Denver

)

 

On                                 , 2014, the foregoing instrument was
acknowledged before me by Conway J. Schatz, as Vice President of Grandhaven
Energy, LLC, a Wisconsin limited liability company, on behalf of the company.

 

 

Signature

 

 

(Seal)

 

Notary Public

 

 

 

My commission expires:       

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Part I

 

Mineral Leases and Fee Mineral Interests

 

Subject to 2.1% Royalty Interests

 

Apache County, Arizona

 

Parcel No. 1:

 

The Southeast quarter of the Southwest quarter and the South half of the North
half of the Northwest quarter of the Southwest quarter of Section 3, Township 17
North, Range 26 East, of the Gila Salt River Base and Meridian, Apache County,
Arizona;

 

EXCEPT ½ all oil, gas, coal and other hydrocarbon substances as reserved in Deed
recorded in Docket 14, page 556, records of Apache County, Arizona.

 

Parcel No. 2:

 

The Northwest quarter of the Southwest quarter of Section 9, Township 17 North,
Range 26 East, of the Gila Salt River Base and Meridian, Apache County, Arizona;

 

EXCEPT all oil, gas, coal or other hydro-carbon substances and all minerals
whatsoever as reserved in Deed recorded in Docket 143, page 512, records of
Apache County, Arizona.

 

Parcel No. 12:

 

The South half of the Northwest quarter of the Southwest quarter of Section 3,
Township 17 North, Range 26 East, of the Gila Salt River Base and Meridian,
Apache County, Arizona; (also known as the South half of Parcel 729)

 

EXCEPT all oil, gas, coal or other hydro-carbon substances and all minerals
whatsoever as reserved in Deed recorded in Docket 143, page 512, records of
Apache County, Arizona.

 

A-1

--------------------------------------------------------------------------------


 

Parcel No. 17:

 

The Northwest quarter of the Northwest quarter of Section 9, Township 17 North,
Range 26 East, of the Gila Salt River Base and Meridian, Apache County, Arizona;

 

EXCEPT all oil, gas, coal or other hydro-carbon substances and all minerals
whatsoever as reserved in Deed recorded in Docket 143, page 512, records of
Apache County, Arizona.

 

Parcel No. 22:

 

The Southwest quarter of the Southwest quarter of Section 3, Township 17 North,
Range 26 East of the Gila Salt River Base and Meridian, Apache County, Arizona;

 

EXCEPT oil, gas and minerals as reserved in Deed recorded in Docket 14,
page 556, records of Apache County, Arizona.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Part II

 

Mineral Leases and Fee Mineral Interests

 

Subject to 1% Royalty Interest

 

Apache County, Arizona

 

Parcel No. 1:

 

The Northwest quarter of the Southeast quarter;  the Southwest quarter of the
Southeast quarter; the Northeast quarter of the Southwest quarter of Section 3,
Township 17 North, Range 26 East, of the Gila Salt River Base and Meridian,
Apache County, Arizona;

 

EXCEPT ½ all oil, gas, coal and other hydrocarbon substances as reserved in Deed
recorded in Docket 14, page 556, records of Apache County, Arizona.

 

Parcel No. 3:

 

The Northeast quarter of the Northeast quarter of Section 1, Township 17 North,
Range 26 East, of the Gila Salt River Base and Meridian, Apache County, Arizona;

 

EXCEPT all mineral and mineral rights in, on or under said land, including, but
not limited to oil, gas, coal, uranium, thorium or any other minerals, which are
or may be determined to be essential in the production of fissionable materials.

 

Parcel No. 4:

 

The Northeast quarter of the Southwest quarter of Section 1, Township 17 North,
Range 26 East, of the Gila Salt River Base and Meridian, Apache County;

 

EXCEPT all oil, gas, coal and hydrocarbon substances as reserved in Deed
recorded in Book 6 of Deeds, page 282, records of Apache County, Arizona;

 

EXCEPT ½ oil, gas, coal and hydrocarbon substances as reserved in Deed recorded
in Book 14 of Deeds, page 556, records of Apache County, Arizona;

 

EXCEPT 50% minerals, gas and other substances as reserved in Deed recorded in
Docket 165, page 319, records of Apache County, Arizona;

 

EXCEPT mineral and mineral rights as reserved in Deed recorded in Docket 185,
page 126 and Docket 195, page 231, records of Apache County, Arizona.

 

A-3

--------------------------------------------------------------------------------


 

Parcel No 5:

 

The Southeast quarter of the Southeast quarter of Section 1, Township 17 North,
Range 26 East, of the Gila Salt River Base and Meridian, Apache County;

 

EXCEPT all oil, gas, coal and hydrocarbon substances as reserved in Deed
recorded in Book 6 of Deeds, page 282, records of Apache County, Arizona;

 

EXCEPT ½ oil, gas, coal and hydrocarbon substances as reserved in Deed recorded
in Book 14 of Deeds, page 556, records of Apache County, Arizona;

 

EXCEPT 50% minerals, gas and other substances as reserved in Deed recorded in
Docket 165, page 319, records of Apache County, Arizona;

 

EXCEPT mineral and mineral rights as reserved in Deed recorded in Docket 185,
page 126 and Docket 195, page 231, records of Apache County, Arizona.

 

Parcel No. 6:

 

The Northwest quarter of the Northwest quarter of Section 1, Township 17 North,
Range 26 East, of the Gila Salt River Base and Meridian, Apache County, Arizona;

 

EXCEPT all oil, gas, coal and other hydrocarbon substances and all minerals
whatsoever found or which may hereafter be found upon or under said land as
reserved by previous owners.

 

Parcel No. 7:

 

The Southwest quarter of the Northwest quarter of Section 1, Township 17 North,
Range 26 East, of the Gila Salt River Base and Meridian, Apache County, Arizona;

 

EXCEPT all oil, gas, coal and other hydrocarbon substances and all minerals
whatsoever found or which may hereafter be found upon or under said land as
reserved by previous owners.

 

Parcel No. 8:

 

The Southeast quarter of the Northeast quarter of Section 1, Township 17 North,
Range 26 East, of the Gila Salt River Base and Meridian, Apache County;

 

EXCEPT all oil, gas, coal and hydrocarbon substances as reserved in Deed
recorded in Book 6 of Deeds, page 282, records of Apache County, Arizona;

 

EXCEPT ½ oil, gas, coal and hydrocarbon substances as reserved in Deed recorded
in Book 14 of Deeds, page 556, records of Apache County, Arizona;

 

A-4

--------------------------------------------------------------------------------


 

EXCEPT 50% minerals, gas and other substances as reserved in Deed recorded in
Docket 165, page 319, records of Apache County, Arizona;

 

EXCEPT all mineral and mineral rights as reserved in Deed recorded in Docket
185, page 126 and Docket 195, page 231, records of Apache County, Arizona.

 

Parcel No. 9:

 

The East half of the Southwest quarter of the Northeast quarter of Section 3,
Township 17 North, Range 26 East, of the Gila Salt River Base and Meridian,
Apache County, Arizona;

 

EXCEPT all oil, gas, coal or other hydro-carbon substances and all minerals
whatsoever as reserved in Deed recorded in Docket 143, page 512, records of
Apache County, Arizona.

 

Parcel No. 10:

 

The East half of the Southwest quarter of the Northwest quarter and The South
528 feet of the West half of the Southwest quarter of the Northwest quarter of
Section 3, Township 17 North, Range 26 East, of the Gila Salt River Base and
Meridian, Apache County, Arizona;

 

EXCEPT all oil, gas, coal or other hydro-carbon substances and all minerals
whatsoever as reserved in Deed recorded in Docket 143, page 512, records of
Apache County, Arizona.

 

Parcel No. 11:

 

The North 792 feet of the West half of the Southwest quarter of the Northwest
quarter of Section 3, Township 17 North, Range 26 East, of the Gila Salt River
Base and Meridian, Apache County, Arizona;

 

EXCEPT all oil, gas, coal or other hydro-carbon substances and all minerals
whatsoever as reserved in Deed recorded in Docket 143, page 512, records of
Apache County, Arizona.

 

Parcel No. 13:

 

The Southeast quarter of the Southeast quarter of Section 3, Township 17 North,
Range 26 East, of the Gila Salt River Base and Meridian, Apache County, Arizona;
(also known as Parcel 733)

 

EXCEPT all oil, gas, coal or other hydro-carbon substances and all minerals
whatsoever as reserved in Deed recorded in Docket 143, page 512, records of
Apache County, Arizona.

 

A-5

--------------------------------------------------------------------------------


 

Parcel No. 14:

 

The East half of the Northeast quarter of Southeast quarter and The South 528
feet of the West half of the Northeast quarter of the Southeast quarter of
Section 3, Township 17 North, Range 26 East, of the Gila Salt River Base and
Meridian, Apache County, Arizona;

 

EXCEPT all oil, gas, coal or other hydro-carbon substances and all minerals
whatsoever as reserved in Deed recorded in Docket 143, page 512, records of
Apache County, Arizona.

 

Parcel No. 15:

 

The North 729 feet of the West half of the Northeast quarter of the Southeast
quarter of Section 3, Township 17 North, Range 26 East, of the Gila Salt River
Base and Meridian, Apache County, Arizona;

 

EXCEPT all oil, gas, coal or other hydro-carbon substances and all minerals
whatsoever as reserved in Deed recorded in Docket 143, page 512, records of
Apache County, Arizona.

 

Parcel No. 16:

 

The Southeast quarter of the Northeast quarter of Section 3, Township 17 North,
Range 26 East, of the Gila Salt River Base and Meridian, Apache County, Arizona;
(also known as  of Parcel 725)

 

EXCEPT all oil, gas, coal or other hydro-carbon substances and all minerals
whatsoever as reserved in Deed recorded in Docket 143, page 512, records of
Apache County, Arizona.

 

Parcel No. 18:

 

The Southeast quarter of the Southwest quarter of Section 31, Township 18 North,
Range 28 East, of the Gila Salt River Base and Meridian, Apache County, Arizona;

 

EXCEPT all oil, gas, coal and minerals, whatsoever, already found or which may
hereafter be found, upon or under said land as reserved in Deed recorded in Book
31 of Deeds, page 595, records of Apache County, Arizona.

 

Parcel No. 19:

 

The South half of the North half of the Southeast quarter and the South half of
the Southeast quarter of Section 33, Township 18 North, Range 28 East, of the
Gila Salt River Base and Meridian, Apache County, Arizona;

 

A-6

--------------------------------------------------------------------------------


 

EXCEPT all oil, gas, coal and minerals, whatsoever, already found or which may
hereafter be found, upon or under said land as reserved in Deed recorded in Book
31 of Deeds, page 595, records of Apache County, Arizona.

 

Parcel No. 20:

 

The Southeast quarter of the Southeast quarter of Section 33, Township 18 North,
Range 26 East of the Gila and Salt River Base and Meridian, Apache County,
Arizona;

 

EXCEPT all oil, gas, coal and other hydrocarbon substances and all minerals
whatsoever found or which may hereafter be found upon or under said land as
reserved or conveyed by out prior owners.

 

Parcel No. 21:

 

The Southeast quarter of the Southwest quarter of Section 31, Township 18 North,
Range 28 East, of the Gila and Salt River Base and Meridian, Apache County,
Arizona;

 

EXCEPT all oil, gas, coal and minerals, whatsoever, already found or which may
hereafter be found, upon or under said land as reserved in Deed recorded in Book
31 of Deeds, page 595, records of Apache County, Arizona.

 

A-7

--------------------------------------------------------------------------------


 

Exhibit B

 

Exchange Royalty Interest Area

 

Apache and Navajo Counties, AZ

 

Township

 

Range

19N

 

24E

18N

 

24E

17N

 

24E

16N

 

24E

15N

 

24E

19N

 

25E

18N

 

25E

17N

 

25E

16N

 

25E

15N

 

25E

20N

 

26E

19N

 

26E

18N

 

26E

17N

 

26E

16N

 

26E

19N

 

27E

18N

 

27E

 

B-1

--------------------------------------------------------------------------------